
	
		III
		109th CONGRESS
		2d Session
		S. RES. 573
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2006
			Mr. Feingold (for
			 himself, Mr. Brownback,
			 Mr. DeWine, Mr.
			 Martinez, Mr. Coleman,
			 Mr. Kerry, Mr.
			 Durbin, Mrs. Clinton,
			 Mr. Leahy, Mr.
			 Biden, and Mr. Kennedy)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Calling on the United States Government and
		  the international community to support the successful transition from conflict
		  to sustainable peace in Uganda. 
	
	
		Whereas, for nearly 2 decades, the Government of Uganda
			 has been engaged in a conflict with the Lord's Resistance Army (referred to in
			 this preamble as the LRA) that has resulted in—
			(1)the deaths of
			 approximately 200,000 individuals from violence and disease; and
			(2)the displacement
			 of more than 1,600,000 individuals from the northern and eastern regions of
			 Uganda;
			Whereas more than half of those internally-displaced
			 individuals are under the age of 15, and 95 percent of those individuals live
			 in absolute poverty in camps where they face malnutrition, high rates of AIDS
			 and malaria, and egregious abuses of their human rights;
		Whereas the LRA has used brutal tactics during that
			 conflict, including the abduction and abuse of more than 25,000 children who
			 the organization forces to attack, rape, and murder members of their families
			 and communities on behalf of the LRA;
		Whereas continued instability and a lack of security in
			 the northern region of Uganda has severely hindered the delivery of sufficient
			 humanitarian assistance and services to individuals who have been displaced or
			 otherwise negatively affected by that conflict;
		Whereas spillover from the war in the northern region of
			 Uganda have had negative consequences in the neighboring countries of Sudan and
			 the Democratic Republic of the Congo;
		Whereas a successful transition to sustainable peace in
			 the northern region of Uganda and throughout the country will depend in large
			 part on a coordinated and comprehensive effort by the Government of Uganda,
			 regional partners, and the international community to create new social,
			 economic, and political opportunities for the citizens of Uganda who are
			 affected by that conflict;
		Whereas a sustainable political resolution to that
			 conflict must include a range of locally and nationally driven reconciliation
			 efforts that will require the endorsement and involvement of all parties to the
			 conflict, as well as support from the international community;
		Whereas the 2005 Country Reports on Human Rights
			 Practices, published by the Department of State, relating to the Government of
			 Uganda indicated that the security forces committed unlawful
			 killings…and were responsible for deaths as a result of torture along
			 with other serious problems, including repression of political
			 opposition, official impunity, and violence against women and children;
		Whereas, in the Northern Uganda Crisis Response Act
			 (Public Law 108–283; 118 Stat. 912), the Senate—
			(1)declared its
			 support for a peaceful resolution of the conflict in the northern and eastern
			 regions of Uganda; and
			(2)called for the
			 United States and the international community to assist in rehabilitation,
			 reconstruction, and demobilization efforts; and
			Whereas the cessation of hostilities agreement, that was
			 mediated by the Government of Southern Sudan and signed by representatives of
			 the Government of Uganda and the LRA on August 20, 2006—
			(1)required both
			 parties to cease all hostile military and media offensives; and
			(2)asked the
			 Sudanese People’s Liberation Army to facilitate the safe assembly of LRA
			 fighters in designated areas for the duration of the peace talks: Now,
			 therefore, be it
			
	
		That the Senate—
			(1)commends the
			 delegates from the Government of Uganda and the Lord’s Resistance Army for
			 agreeing to a cessation of hostilities for the first time in the 20 years of
			 that devastating conflict;
			(2)recognizes the
			 leadership role that the Government of Southern Sudan played in mediating that
			 cessation of hostilities and establishing a framework within which a lasting
			 peace to that conflict could be achieved;
			(3)emphasizes the
			 importance of a complete implementation of the cessation of hostilities
			 agreement by all parties to maintain progress towards a permanent resolution of
			 that conflict;
			(4)expresses the
			 support of the citizens of the United States for the people of Uganda who have
			 endured decades of violence as a result of that conflict;
			(5)entreats all
			 parties to address issues of accountability and impunity for war crimes and
			 crimes against humanity, and to support broader national reconciliation
			 efforts;
			(6)strongly
			 encourages the Government of Uganda to improve the professionalism of Ugandan
			 military personnel currently stationed in the northern and eastern regions of
			 Uganda, with an emphasis on enhancing respect for human rights, accountability
			 for abuses, and effective protection of civilians;
			(7)urges the
			 Government of Uganda to follow through and augment its resettlement plan
			 by—
				(A)expanding social
			 services;
				(B)deploying
			 professional civil servants; and
				(C)developing the
			 legal, political, and security infrastructure—
					(i)necessary to
			 facilitate the freedom of movement of civilians to their homes, land, and areas
			 within and around camps; and
					(ii)essential to
			 fulfill the needs of returnees and former combatants; and
					(8)calls on the
			 United States Department of State and the United States Agency for
			 International Development, as well as the international community—
				(A)to provide
			 adequate and coordinated humanitarian assistance through nongovernmental
			 organizations to the individuals and areas most affected by that
			 conflict;
				(B)to, while
			 providing humanitarian assistance, pay particular attention to women and
			 children who have been victimized; and
				(C)to
			 provide—
					(i)sufficient
			 technical assistance for the demobilization and reintegration of rebel
			 combatants and abductees;
					(ii)both financial
			 and technical support for reconciliation and reconstruction efforts; and
					(iii)diplomatic and
			 logistical support for the cessation of hostilities agreement and subsequent
			 progress towards a sustainable peace in Uganda.
					
